Name: Commission Regulation (EC) No 3295/93 of 26 November 1993 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  economic analysis
 Date Published: nan

 Avis juridique important|31993R3295Commission Regulation (EC) No 3295/93 of 26 November 1993 concerning the classification of certain goods in the combined nomenclature Official Journal L 296 , 01/12/1993 P. 0043 - 0044COMMISSION REGULATION (EC) No 3295/93 of 26 November 1993 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EC) No 3080/93 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is appropriate that, subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information in the matter of classification of goods in the combined nomenclature issued by the customs authorities of the Member States which no longer conform to this Regulation may continue to be invoked in accordance with the provisions of Article 6 of Commission Regulation (EEC) No 3796/90 (3), amended by Regulation (EEC) No 2674/92 (4) by the holder thereof during a certain period if such holder has concluded a contract as referred to in points (a) or (b) of the second subparagraph of Article 14, (3) of Council Regulation (EEC) No 1715/90 (5); Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, as regards product No 1 in the annexed table; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee as regards product No 2 in the annexed table, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Subject to the measures in force in the Community relating to double checking systems and to prior and retrospective Community surveillance of textile products on importation into the Community, binding tariff information in the matter of classification of goods in the combined nomenclature issued by the customs authorities of the Member States which no longer conform to this Regulation may continue to be invoked in accordance with the provisions of Article 6 of Regulation (EEC) No 3796/90 by the holder thereof during a period of 60 days from the date of application of this Regulation if such holder has concluded a contract referred to in points (a) or (b) of the second subparagraph of Article 14 of Regulation (EEC) No 1715/90. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1993. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 277, 10. 11. 1993, p. 1. (3) OJ No L 365, 28. 12. 1990, p. 17. (4) OJ No L 271, 16. 9. 1992, p. 5. (5) OJ No L 160, 26. 6. 1990, p. 1. ANNEX "" ID="1">1. Judo jacket of 100 % unbleached cotton woven fabric, made up of two heavyweight woven fabrics of different construction, loose-fitting, opening fully at the front, with no fastening. The garment has long sleeves, lateral side vents at the bottom, and an internal reinforcement in the form of partial lining. This jacket has external reinforcement made up of a third woven fabric around the collar and opening. The garment consists of two panels sewn together width-wise, the upper panel also being sewn under the sleeves lengthwise. (See photograph No. 522) (1)().> ID="2">6204 32 90> ID="3">Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, note 8 to Chapter 62 and the texts of CN codes 6204, 6204 32 and 6204 32 90."> ID="1">2. A curtain made up of embroidery on a ground fabric accounting for 90,2 % of the total weight and consisting of 52,7 % linen and 47,3 % cotton. The embroidered part, accounting for 9,8 % of the total weight, is of 100 % cotton.> ID="2">6303 99 90> ID="3">Classification is determined by the provisions of General Rules 1 and 6 for the interpretation of the combined nomenclature, by note 7 (c) and subheading note 2 (B) (c) to Section XI, note 1 to Chapter 63 and by the texts of CN codes 6303, 6303 99 and 6303 99 90. ""> (1)() Photographs are of a purely illustrative nature.